            Case 1:21-cr-00175-TJK Document 46 Filed 03/31/21 Page 1 of 7




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                        :
                                                 :
        v.                                       : Case No. 21-CR-175-2 (TJK)
                                                 :
 JOSEPH RANDALL BIGGS,                           :
                                                 :
                  Defendant.                     :

           UNITED STATES’ REPLY TO DEFENDANT’S OPPOSITION TO
         THE UNITED STATES’ MOTION TO REVOKE PRETRIAL RELEASE

       In his Opposition, the Defendant attempts to paint a picture of an outspoken man who

inexplicably found himself “part of a movement and flow of people” who entered the U.S. Capitol

building. To the contrary, as set forth in the Superseding Indictment, the government has

demonstrated the grave threat posed by the Defendant. He planned, organized, fundraised, and led

others onto Capitol grounds for the purpose of obstructing the Electoral College certification and

interfering with law enforcement. He also directly interfered with law enforcement’s efforts to

control the crowd by working with co-Defendant Ethan Nordean and others to knock down a metal

barricade. Because of the Defendant’s ability to inspire, organize, and direct others to engage in

unlawful activity, the Defendant’s danger to the community cannot be mitigated through any

combination of release conditions. There is simply no adequate method to monitor the Defendant’s

communication in such a way that would guard against future attacks by his followers. See United

States v. Kelly Meggs, 21-CR-28-8, Hr’g Tr. at 31:23 – 32:5 (J. Mehta) (Mar. 26, 2021). Because

no combination of conditions can adequately protect the community, the government moves this

Court to detain the Defendant pending trial.

       A.      The Defendant’s Opposition Ignores the New Charges and Evidence

       According to the Defendant, the government has put forth no new evidence since January
          Case 1:21-cr-00175-TJK Document 46 Filed 03/31/21 Page 2 of 7




19, 2021, when it originally charged the Defendant by criminal complaint with violations of 18

U.S.C. §§ 1512(c)(2), 1752, and 40 U.S.C. § 5104(e)(2)(D) and (F). Def. Opp. (ECF 42) at *1, 6-

8. To the contrary, the charges set forth in the Superseding Indictment are substantially different

and more serious, and they underscore the danger posed by the Defendant.

       First, as a leader of the Proud Boys members that conspired to and did storm the Capitol

on January 6, the Defendant presents a danger not only based on his own acts of defiance and

violence, but through the actions of those who still undoubtedly support him. The compelling new

evidence of the conspiracy with others is discussed at length in the Government’s Reply to co-

Defendant Nordean’s Opposition at Part A. Gov’t Reply (ECF 45).

       Second, the government’s evidence of Defendant’s obstructive conduct has developed

significantly since January 19. Specifically, and as discussed in detail below, the Defendant took

direct action to interfere with law enforcement by removing metal barricades. The Defendant also

entered the Capitol not once, but twice, and traveled to the Senate chamber where Vice President

Mike Pence had been presiding.

       This new evidence makes clear that the Defendant was not a man who was simply caught

up in the moment and “flow” of people. By his own words, the Defendant carefully plans to

achieve his objectives. And in the days before January 6, the Defendant engaged in heated rhetoric

about his plans. On January 1, 2021, the Defendant posted, “2021 is the year we take back

America.” That same day, he posted: “Trump exposed the swamp. Now we need to cast out every

Backstabbing republican. Rip them from their high horse and put in good men and women who

are God fearing, conservative, Christian warriors.” That same day, the Defendant posted, with

reference to mask mandates: “Every law makers [sic] who breaks their own stupid Fucking laws

should be dragged out of office and hung. The government should fear the people. Not the other
            Case 1:21-cr-00175-TJK Document 46 Filed 03/31/21 Page 3 of 7




way around. You work for us. You don’t have ruling power over me. We only allow you to have

that privilege. FAFO.” On January 6, Biggs and those under his command brought this violent

rhetoric to life. The danger the Defendant poses is that he has the ability to do it again—and to

again launch such plans from his home.

       B.      The Defendant’s Blanket Denials Concerning His Own Conduct are

               Unavailing

       The Defendant claims that he “did not ‘storm’ anything,” he did not “damage anything,”

and he did not “threaten anyone.” The Defendant further claims that he did not “urge” anyone else

to do any of those things. These claims are demonstrably false.

       The Defendant marched the group to a pedestrian entrance to the Capitol shortly before

12:53pm. Within four minutes of arrival, the crowd, including the Defendant, his co-Defendants,

the men under their leadership, and others in the crowd, stormed the Capitol grounds. The

Defendant immediately advanced past the trampled police barricades. He recorded himself during

this incident. As narrated by the Defendant as he unlawfully advanced toward the Capitol, “Dude,

we’re right in front of the Capitol right now. American citizens are storming the Capitol—taking

it back right now. There’s millions of people out here; this is fucking crazy. Oh my God! This is

such history! This is insane. We’ve gone through every barricade thus far. Fuck you!”

       The Defendant then made his way to the front of the crowd. He stood on one side of a

waist-height black metal fence. On the other side of the fence were Capitol Police officers, who

had retreated and were attempted to reform a police line. The Defendant called out to co-Defendant

Nordean, who moved next to him at the fence-line. The Defendant and Co-defendant Nordean then

shook the metal fence until it broke apart and toppled at their feet. The Defendant then stepped

over the fence and into the west plaza of the Capitol. He again made his way toward the front of
            Case 1:21-cr-00175-TJK Document 46 Filed 03/31/21 Page 4 of 7




the crowd. Again, he recorded himself, and again, he mentioned “we’ve just taken the Capitol.”

       A short time later, the Defendant gathered for a selfie-style video with co-Defendant

Nordean and other Proud Boys. Again, the Defendant narrated, “So we just stormed the fucking

Capitol. Took the motherfucking place back. That was so much fun. January 6 will be a day in

infamy.”

       The Defendant later entered the Capitol from the west through a door that was opened after

Dominic Pezzola broke a window and entered the Capitol. The Defendant subsequently exited the

Capitol and was depicted on the East side of the Capitol. Approximately thirty minutes after first

entering the Capitol on the west side, the Defendant and two other members of the Proud Boys

forcibly re-entered the Capitol through the Columbus Doors on the east side of the Capitol.

       All of this evidence underscores the Defendant’s determination to obstruct the proceedings

on January 6. The government submits that there is no basis to conclude that the Defendant is any

less motivated to challenge government authority unlawfully than he was on January 6. If anything,

his influence has likely increased after the “success” of the January 6 operation. While the

Defendant’s reported compliance with release conditions to date is commendable, there can be no

adequate safeguard against the Defendant’s ability to mobilize his men in support of a new

unlawful objective. Indeed, the Defendant organized a large mobilization of men for the events on

January 6 largely through electronic communications.

       C.      The Defendant’s Claims of Turning Himself In To Law Enforcement Are
               Misleading

       The Defendant’s Opposition asserts that the Defendant affirmatively reached out to law

enforcement on or about January 16 to report his involvement with the January 6 incident. Def.

Opp. (ECF 42) at *6. However, the Defendant fails to mention that he was contacted by the FBI

on January 8, 2021. During that conversation, the Defendant asserted that he had not entered the
            Case 1:21-cr-00175-TJK Document 46 Filed 03/31/21 Page 5 of 7




Capitol. Indeed, the Defendant did not “report his involvement” until January 18—when videos of

him inside the Capitol had become public. The Defendant simply cannot take credit for “turning

himself in” when he denied entering the Capitol until he’d been caught red-handed.

       D.      The Court is Not Limited to Consideration of Destruction of Federal Property
               When Evaluating the Bail Reform Act Factors

       The full course of the Defendant’s conduct must be considered when evaluating his danger

to the community. That conduct includes the Defendant’s planning, fundraising, and organizing,

as well as his personal conduct in obstructing the proceedings, interfering with law enforcement,

and encouraging others to do the same.

       As set forth in detail in the Government Reply to co-Defendant Nordean’s Opposition at

Part D, once “a hearing is appropriate, the judicial officer must consider several enumerated factors

to determine” whether detention or release is appropriate. United States v. Singleton, 182 F.3d 7, 9

(D.C. Cir. 1999); see United States v. Holmes, 438 F.Supp.2d 1340, 1341 (S.D. Fla. 2005)

(reasoning that, under Singleton, a court “should evaluate all the factors in subsection (g) when

making its detention determination . . . regardless of whether detention is sought under [§

3142](f)(1) or (f)(2)”); accord United States v. Plata Hernandez, 766 Fed. Appx. 651, 656 (10th

Cir. 2019) (“The plain language of §3142(f) pertains to what triggers the requirement that a

detention hearing be held, not the factors that guide the detention decision.

       E.      The “Law of the Case” Doctrine is Plainly Inapplicable

       The Defendant asserts that the United States’ motion is barred by the “law of the case”

doctrine. Def. Opp (ECF 42), at *10 - 11. Notably, the Defendant fails to cite a single Court that

has applied “law of the case” to pretrial detention. Moreover, the Bail Reform Act makes clear that

a detention hearing may be reopened “at any time before trial if the judicial officer finds that

information exists that was not known to the movant at the time of the hearing and that has a
          Case 1:21-cr-00175-TJK Document 46 Filed 03/31/21 Page 6 of 7




material bearing on the issue” whether there are conditions of release that will reasonably assure

the safety of the community. 18 U.S.C. § 3142(f). Here, the Superseding Indictment, which charges

the Defendant with three additional felonies, including conspiracy, includes new information that

has a material bearing on the Defendant’s danger to the community.

                                         CONCLUSION

       The additional charges in the Superseding Indictment, and the evidence supporting those

charges, change the balance of the Bail Reform Act factors and justify reconsideration of pretrial

detention. A presumption in favor of detention exists in this case which the Defendant cannot

rebut. Even if he could, all four of the Bail Reform Act factors weigh heavily in favor of detention.

                                                  CHANNING D. PHILLIPS
                                                  Acting United States Attorney
                                                  D.C. Bar No. 415793

                                         By:       /s/ Jason McCullough
                                                   JASON B.A. MCCULLOUGH
                                                   D.C. Bar No. 998006; NY Bar No. 4544953
                                                   JAMES B. NELSON
                                                   D.C. Bar No. 1613700
                                                   LUKE M. JONES
                                                   VA Bar No. 75053
                                                   Assistant United States Attorneys
                                                   555 4th Street, N.W.
                                                   Washington, D.C. 20530
                                                   (202) 252-7233
                                                   jason.mccullough2@usdoj.gov
        Case 1:21-cr-00175-TJK Document 46 Filed 03/31/21 Page 7 of 7




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I caused a copy of this pleading to be served upon defense
counsel via the Electronic Case Filing (ECF) system, on March 31, 2021.



                                      By:       /s/ Jason McCullough
                                                JASON B.A. MCCULLOUGH
                                                D.C. Bar No. 998006; NY Bar No. 4544953
                                                Assistant United States Attorney
                                                555 4th Street, N.W.
                                                Washington, D.C. 20530
                                                (202) 252-7233
                                                jason.mccullough2@usdoj.gov
